Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between William L. Ottaviani (the “Executive”) and Rex Energy Operating Corp., a Delaware corporation (the “Company”), is made and entered into this 1st day of August, 2008 (the “Effective Date”). W I T N E S S E T H WHEREAS, the Executive has been rendering services to the Company and its affiliates under an Employment Agreement by and between the Executive and the Company dated as of August 8, 2007, but effective September 4, 2007(the “Superseded Agreement”); WHEREAS, the Company provides management and administrative services to its parent, Rex Energy Corporation (“Rex”) and Rex’s subsidiaries; WHEREAS, the Executive has been appointed as the Executive Vice President and Chief Operating Officer of Rex by its Board of Directors (the “Board”); WHEREAS, the Executive and the Company desire to make certain revisions and amendments to the Superseded Agreement as herein provided and; WHEREAS, the Executive is willing to commit himself to continue to serve the Company and Rex, on the terms and conditions herein provided; WHEREAS, the Company and the Executive desire to set forth in this Agreement the terms and conditions of the Executive’s continued employment; and NOW, THEREFORE, in consideration of the premises and the respective covenants and agreements of the parties herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: 1.Employment and Term. (a)Effective as of the Effective Date, except with respect to Sections 9(a) and 14 of the Superseded Agreement, which shall remain in effect under this Agreement, the Superseded Agreement is hereby superseded by this Agreement, and Executive shall have no further rights, and the Company or Rex shall have no further liabilities, under the Superseded Agreement. (b)The Company hereby agrees to continue to employ the Executive, and the Executive hereby accepts the continued employment, on the terms and conditions hereinafter set forth. The period of employment of the Executive by the Company hereunder (the “EmploymentPeriod”) shall commence on the Effective Date and shall end on the Executive’s Date of Termination (as defined in Section7(b) hereof).The term of this Agreement (the “Term”) shall begin on the Effective Date and shall end on the third (3rd) anniversary thereof; provided, that, on third anniversary date of the Effective Date and each anniversary of such date thereafter, the Term shall be extended for one (1) additional year unless,prior tothe date which is sixty (60) days prior to third anniversary date (with respect to the extension on the third anniversary date) and each -1- anniversary of such date thereafter (with respect to each subsequent annual extension), the Company or the Executive shall have given written notice not to extend the Term the Executive shall have incurred a termination of employment with the Company. 2.Position and Duties. (a)As of the Effective Date, the Executive shall serve as the Executive Vice President and Chief Operating Officer of the Company and Rex, in which capacity the Executive shall perform the usual and customary duties of such office, which are normally inherent in such capacity in U.S. publicly held corporations of similar size and character as Rex. The Executive shall report to the President and Chief Executive Officer of the Company and Rex.The Executive agrees and acknowledges that, in connection with his employment relationship with the Company and Rex, the Executive owes fiduciary duties to the Company and Rex and will act accordingly. (b)During the Employment Period, the Executive agrees to devote substantially his full time, attention and energies to the Company’s and Rex’s business and agrees to faithfully and diligently endeavor to the best of his ability to further the best interests of the Company, Rex and its stockholders.The Executive shall not engage in any other business activity, whether or not such business activity is pursued for gain, profit or other pecuniary advantage.Subject to the covenants of Section9 herein, this shall not be construed as preventing the Executive from investing his own assets in such form or manner as will not require his services in the daily operations of the affairs of the companies in which such investments are made. Further, subject to Section9 herein, the Executive may serve as a director of other companies, if such service is approved by the Compensation Committee (the “Compensation Committee”) of the Board, so long as such service is not detrimental to the Company or Rex, does not interfere with the Executive’s service to the Company and Rex and does not present the Executive with a conflict of interest. (c)In keeping with the Executive’s fiduciary duties to the Company and Rex, the Executive agrees that he shall not, directly or indirectly, become involved in any conflict of interest, or upon discovery thereof, allow such a conflict to continue.Moreover, the Executive agrees that he shall promptly disclose to the Board any facts which might involve any reasonable possibility of a conflict of interest, or be perceived as such. (d)Circumstances in which a conflict of interest on the part of the Executive would or might arise, and which should be reported immediately by the Executive to the Board, include the following: (i)ownership of a material interest in, acting in any capacity for, or accepting directly or indirectly any payments, services or loans from a supplier, contractor, subcontractor, customer or other entity with which the Company or Rex does business; (ii)misuse of information or facilities to which the Executive has access in a manner which will be detrimental to the Company’s or Rex’s interest; (iii)disclosure or other misuse of Confidential Information (as defined in Section9); -2- (iv)acquiring or trading in, directly or indirectly, other properties or interests connected with the design, manufacture or marketing of products designed, manufactured or marketed by the Company or Rex; (v)the appropriation to the Executive or the diversion to others, directly or indirectly, of any opportunity in which it is known or could reasonably be anticipated that the Company or Rex would be interested; and (vi)the ownership, directly or indirectly, of a material interest in an enterprise in competition with the Company or Rex or their dealers and distributors or acting as a director, officer, partner, consultant, employee or agent of any enterprise which is in competition with the Company or Rex or its dealers or distributors. (e)Further, the Executive covenants, warrants and represents that he shall: (i)devote his full and best efforts to the fulfillment of his employment obligations; (ii)exercise the highest degree of fiduciary loyalty and care and the highest standards and conduct in the performance of his duties; and (iii)endeavor to prevent any harm, in any way, to the business or reputation of the Company, Rex or their subsidiaries. 3.Place of Performance.In connection with the Executive’s employment by the Company and Rex, the Executive’s principal business address shall be at the Company’s principal executive offices in State College, Pennsylvania (the “Principal Place of Employment”).Executive hereby agrees to perform a substantial amount of his duties at the Principal Place of Employment, but the Executive understands and agrees that he will be required to travel from time to time for business purposes. 4.Compensation and Related Matters. (a)Base Salary.During the Employment Period, the Company shall pay the Executive an annual base salary (“Base Salary”) in an amount that shall be established from time to time by the Compensation Committee, payable in approximately equal installments in accordance with the Company’s customary payroll practices.The Base Salary shall be set initially at $195,000.The Compensation Committee shall review the Executive’s Base Salary at least annually thereafter during the Employment Period.The Executive’s Base Salary may be increased but not decreased during the Employment Period. (b)Bonuses.During the Employment Period, the Executive shall be eligible to participate in the annual incentive compensation plan for executives established and adopted by Rex and the Company, or any successor plan or plans, if any, thereto (the “Annual Incentive Plan”).The bonus opportunity afforded the Executive pursuant under the Annual Incentive Plan may vary from year to year and any bonus earned thereunder, if any, (the “Annual Bonus”) shall be paid at a time and in a manner consistent with the Company’s customary practices. The Executive’s bonus levels established under the Annual Incentive Plan will be contingent upon Rex achieving predetermined performance goals and approval by the Compensation Committee. -3- (c)Equity-Based Compensation and Performance Awards.During the Employment Period, subject to an assessment of the Executive’s performance and individual levels of achievement by the Chief Executive Officer of Rex and subject further to the approval of the Compensation Committee or the Board, as the case may be, the Executive shall be eligible to receive equity-based compensation awards and performance awards on substantially similar terms and conditions no less favorable than awards made to other senior executive officers of the Company. (d)Expenses.The Company shall promptly reimburse the Executive for all reasonable business expenses incurred during the Employment Period by the Executive in performing services hereunder, including all expenses of travel and living expenses while away from home on business or at the request of and in the service of the Company; provided, in each case, that such expenses are incurred and accounted for in accordance with the policies and procedures established by the Company. (e)Other Benefits.During the Employment Period, the Executive shall be entitled to participate in all of the employee benefit plans and arrangements made available by the Company to its other senior executive officers, subject to and on a basis consistent with the terms, conditions and overall administration of such plans and arrangements, and shall be entitled to perquisites that may be added with the approval of the Compensation Committee.Notwithstanding the foregoing, the Company shall have the right to change, amend or discontinue any benefit plan, program, or perquisite, so long as such changes are similarly applicable to senior executive officers of the Company generally.The Executive shall also be entitled to a monthly vehicle allowance in the amount of $500.00 per month payable in accordance with the Company’s normal payroll practices. (f)Paid Time Of Benefits.During the Employment Period, the Executive shall be entitled to Paid Time Off benefits in accordance with and subject to the terms and conditions of the Company’s Paid Time Off Policy, as such policy may be in effect from time to time.For purposes of the calculation of the Executive’s entitlement to Paid Time Off only, the Executive will be credited with seven (7) years of service to the Company (as of September 4, 2007).The Executive will also be entitled to any paid holidays offered to employees of the Company when and as established by the Company. (g)Services Furnished.During the Employment Period, the Executive shall at all times be provided with office space, stenographic assistance and such other facilities and services as are suitable to his position and no less favorable than those being provided to the Executive by the Company as of the date hereof. 5.Offices.Subject to Sections2, 3 and 4 hereof, the Executive agrees to serve without additional compensation, if elected or appointed thereto, as a director of any of Rex’sor the Company’s subsidiaries and as a member of any committees of the board of directors of any such subsidiaries, and in one or more executive positions of Rex or any of Rex’s or the Company’s subsidiaries; provided, that the Executive is indemnified for serving in any and all such capacities on a basis no less favorable than is currently or may be provided to any other director of the Company, Rex or any of their subsidiaries, or in connection with any such -4- executive position, as the case may be.This indemnity is in addition to and not in replacement of the Company’s obligations to provide indemnity pursuant to Section 11 hereof. 6.Termination.The Employment Period shall end in the event of a termination of the Executive’s employment in accordance with any of the provisions of Section6 or 7, and the Term shall expire in the event of a termination of Executive’s employment by the Company or Rex for Cause or by the Executive without Good Reason, in each case, on the Executive’s Date of Termination.Otherwise the Term shall expire as set forth in Section1. (a)Death.The Executive’s employment hereunder shall terminate upon his death. (b)Disability.If, as a result of the Executive’s incapacity due to physical or mental illness, the Executive shall have been absent from the full-time performance of his duties hereunder for the entire period of ninety (90) days in the aggregate during any period of twelve (12) consecutive months or it is reasonably expected that such disability will exist for more than such period of time, and within thirty (30) days after written Notice of Termination (as defined in Section7) is given (which notice may be given during such ninety (90) day period) shall not have returned to the performance of his duties hereunder on a full-time basis, the Company or Rex may terminate the Executive’s employment hereunder for “Disability.” During any period that the Executive fails to perform his duties hereunder as a result of incapacity due to physical or mental illness (“Disability Period”), the Executive shall continue to receive his Base Salary at the rate in effect at the beginning of such period as well as all other payments and benefits set forth in Section4 hereof, reduced by any payments made to the Executive during the Disability Period under the disability benefit plans of the Company then in effect or under the Social Security disability insurance program. (c)Cause.The Company or Rex may terminate the Executive’s employment hereunder for
